Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments, filed October 17, 2020, have been entered. Claims 1, 9, and 12 have been amended. Claims 2-4 have been cancelled. Claims 1 and 5-13 are currently pending in the application. The amendments to the claims have overcome the previous objection and rejection under 35 U.S.C. 112(b) presented in the previous office action. However, a new objection to the drawings and an objection to the claims are now pending, as discussed in further detail below.
Applicant argues, on pages 7-11 that the previously cited prior art does not disclose, teach, or suggest the newly amended subject matter, including the two flanges are respectively formed on two end portions of said side frame rail, and at least four of the plurality of bed posts are detachably mounted onto the flanges. However, a new rejection has been entered under 35 U.S.C. 102(a)(2) as being anticipated by Choi (U.S. Publication No. 2020/0375368), as discussed in further detail below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of bed posts having a height that is adjustable of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 objected to because of the following informalities: 
In lines-3 2 of claim 12, “a height that is are adjustable” should read “a height that is adjustable”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (U.S. Publication No. 2020/0375368), hereinafter referred to as Choi 2020.
Regarding claim 1, Choi 2020 discloses a knockdownable bed 10, comprising: a frame 13 having a pair of side frame rails 13 transversely spaced, longitudinally aligned and arranged parallel to each other (see annotated Figure 6, below); and at least one connection bar 30 detachably mounted onto the pair of side frame rails (paragraph 0031 and Figure 7 and see annotated Figure 6, below), wherein each of the pair of side frame rails comprises two flanges (see annotated Figure 6, below), wherein the two flanges are respectively formed on two end portions of said side frame rail (see annotated Figure 6, below), and extend from an inner side surface of said side frame rail toward an inner side surface of another side frame rail of the pair of side frame rails (see annotated Figure 6, below); a plurality of slats 16 longitudinally spaced, transversely disposed on the frame 13 (Figure 5 and paragraph 0033); and a plurality of bed posts detachably mounted onto the frame (see annotated Figure 1, below, and see Figures 2-4 where the bed posts have been removed such that the bed 10 may be folded in a compact, flat manner), wherein at least one of the plurality of bed posts is detachably mounted onto the at least one connection bar 30, and at least four of the plurality of bed posts are detachably mounted onto the flanges of the pair of side frame rails (see annotated Figure 6, below, where each flange has a mounting hole and Figure 9 where the bed posts are connected via a threaded rod at the top of each bed post), respectively, wherein each of the pair of side frame rails comprises a first part 11 and a second part 12 pivotally connected to each other by a folding mechanism 31 such that each of the pair of side frame rails is pivotally foldable at the folding mechanism 31 (Figure 7 and see Figures 2-4 where the pivotal motion is shown when the bed 10 is folded, also see annotated Figure 6, below), wherein the folding mechanism 31 is a hinge bracket 31 pivotally mounted onto an outer side surface of a respective one of the pair of side frame rails at inner end portions 50 of the first part 11 and the second part 12 of said respective one of the pair of side frame rails (Figure 7, paragraph 0036, and see annotated Figure 6, below).

    PNG
    media_image1.png
    444
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    640
    media_image2.png
    Greyscale

Regarding claim 6, Choi 2020 discloses the subject matter as discussed above with regard to claim 1. Choi 2020 further discloses wherein the at least one connection bar 30 comprises two connection brackets 31, each of which is formed on an end of the at least one connection bar 30 (Figures 6-7 and paragraph 0035-0036).
Regarding claim 13, Choi 2020 discloses the subject matter as discussed above with regard to claim 1. Choi 2020 further discloses a mattress disposed on the plurality of slats 16 over the frame 13 (Figure 1 and paragraph 0034, where a mattress can be placed directly over the support surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi 2020 in view of Choi (U.S. Publication No. 2017/0172307), hereinafter referred to as Choi 2017.
Regarding claim 5, Choi 2020 discloses the subject matter as discussed above with regard to claim 1. Choi 2020 further discloses wherein each of the pair of side frame rails and the at least one connection bar are formed of steel, aluminum, alloy, or synthetic materials.
Choi 2017 teaches wherein each of the pair of side frame rails 502 and 504 and the at least one connection bar 1 are formed of steel, aluminum, alloy, or synthetic materials (paragraph 0026, where the components of the bed frame may be formed of steel or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Choi 2020 so each of the pair of side frame rails and the at least one connection bar are formed of steel, aluminum, alloy, or synthetic materials, as taught by Choi 2017, because doing so would merely amount to a routine selection of a known material from which to construct a bed frame, that would not provide unexpected results, as the materials of Choi 2017 are sufficient to provide a folding bedframe with the requisite strength to support a user (see Choi 2017, paragraph 0026).
Regarding claim 7, Choi 2020 discloses the subject matter as discussed above with regard to claims 1 and 6. Choi 2020 further discloses wherein each connection bracket comprises a connection tab formed on the end of the at least one connection bar and being perpendicular to the at least one connection bar, and a flange outwards extending from an edge of the connection tab.
Choi 2017 teaches wherein each connection bracket 1 comprises a connection tab 21 formed on the end of the at least one connection bar 1 and being perpendicular to the at least one connection bar 1 (Figure 2), and a flange 22 outwards extending from an edge of the connection tab 1 (Figures 2-4 and paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Choi 2020 so each connection bracket comprises a connection tab formed on the end of the at least one connection bar and being perpendicular to the at least one connection bar, and a flange outwards extending from an edge of the connection tab, as taught by Choi 2017, because the flange of the connection bracket of Choi 2017 can be used to carry a load and provide additional structural support to the side rails (Figure 5 and paragraph 0031).
Regarding claim 11, Choi 2020 discloses the subject matter as discussed above with regard to claim 1. Choi 2020 does not disclose wherein the plurality of slats is formed of wood, plastic, metal, or a synthetic material.
Choi 2017 teaches wherein the plurality of slats is formed of wood, plastic, metal, or a synthetic material (paragraph 0026, where the components of the bed frame may be formed of steel or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Choi 2020 so the plurality of slats is formed of wood, plastic, metal, or a synthetic material., as taught by Choi 2017, because doing so would merely amount to a routine selection of a known material from which to construct a bed frame, that would not provide unexpected results, as the materials of Choi 2017 are sufficient to provide a folding bedframe with the requisite strength to support a user (see Choi 2017, paragraph 0026).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi 2020 in view of Skaggs (U.S. Publication No. 2019/0045938).
Regarding claim 8, Choi 2020 discloses the subject matter as discussed above with regard to claims 1, 6, and 7. Choi 2020 further discloses wherein, as assembled, the connection tab 21 of each connection bracket 20 is mounted onto an inner side surface of a respective one of the pair of side frame rails 502 and 504 by fasteners (Figures 2 and 5 and paragraph 0036 where the side rails 502 and 504 are connected to the connection tab 21 via through-holes 23); and the flange 22 of each connection bracket 20 is in contact with a bottom surface of said respective one of the pair of side frame rails 502 and 504 (Figure 5 and paragraph 0031, where the flange 22 “can be used to carry a load (e.g. supporting sub-frames of a bed frame)” to prevent connection tab 21 from bending or moving in any manner, and, as such, the bottom of the side rails 502 and 504 would be positioned on top of the flange 22 such that the flange 22 can provide load-bearing support to the bed frame).
Choi 2020 does not disclose each connection bracket is detachably mounted onto an inner side surface of a respective one of the pairs of side frame rails by bolts, nuts, and/or screws.
Skaggs teaches each connection bracket 243 is detachably mounted onto an inner side surface of a respective one of the pairs of side frame rails 111 and 112 by bolts, nuts, and/or screws (Figures 6 and 8 and see paragraphs 0063 and 0065 where side frame rails 111 and 112 are connected via bolts and nuts, which are known in the art as a removable type of fastener, removable through means such as a wrench).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Choi 2020 so each connection bracket is detachably mounted onto an inner side surface of a respective one of the pairs of side frame rails by bolts, nuts, and/or screws, as taught by Skaggs, because doing so would merely amount to a simple substitution of one element (the positioning column 32 of Choi 2020, see Choi 2020, paragraph 0036 and Figure 7) for another (the nuts and bolts of Skaggs, see Skaggs, paragraphs 0063 and 0064), that would not provide unexpected results, as the nuts and bolts of Skaggs are used for the same purpose as the positioning columns 32 of Choi 2020, for providing pivotable connection to a bracket (see Choi 2020, paragraph 0036, and see Skaggs, paragraphs 0061 and 0063 and Figures 8 and 9 which show the rotation). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 9, Choi 2020, as modified, discloses the subject matter as discussed above with regard to claims 1and 6-8. Choi 2020, as modified, further discloses wherein the connection tab 31 of each connection bracket 31 is detachably mounted onto said respective one of the pair of side frame rails 11 and 12 at the joint portion of the first part 11 and the second part 12 of said respective one of the pair of side frame rails 13 (see Choi 2020, Figures 1 and 7 and see annotated Figures 1 and 6, above, and see Skaggs, Figures 6 and 8 and see paragraphs 0063 and 0065 where side frame rails 111 and 112 are connected via bolts and nuts, which are known in the art as a removable type of fastener, as discussed above).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi 2020 in view of Oh (U.S. Patent No. 8,978,176).
Regarding claim 10, Choi 2020 discloses the subject matter as discussed above with regard to claim 1. Choi 2020 does not disclose wherein the at least one connection bar has a length that is adjustable.
Oh teaches wherein the at least one connection bar 81 has a length that is adjustable (Figure 12 and Col. 9, line 62-Col. 10, line 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Choi 2020 so the at least one connection bar has a length that is adjustable, as taught by Oh, because the length adjustable connection bar of Oh allows for the size of the bed frame to be adjusted in order to accommodate a variety of mattress sizes with a single bed frame (Col. 3, lines 4-17).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi 2020 in view of Rich (U.S. Patent No. 6,968,583).
Regarding claim 12, Choi 2020 discloses the subject matter as discussed above with regard to claim 1. Choi 2020 does not disclose wherein the plurality of bed posts has a height that is are adjustable.
Rich teaches wherein the plurality of bed posts 10 has a height that is are adjustable (Figures 1 and 3-4 and Col. 5, lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Choi 2020 so the plurality of bed posts has a height that is are adjustable., as taught by Rich, because the posts of Rich allow for the height of the bed to be adjusted to increase under bed storage, the posts of Rich specifically allow for the height of the bed to be adjusted to a variety of different heights while maintaining sufficient stability so as to not be susceptible to failure or disengagement (Col. 1, lines 14-22 and lines 34-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673